Title: To John Adams from Charles Hall, 8 August 1797
From: Hall, Charles
To: Adams, John



Sir,
Sunbury, Pennsylvania Augt. 8th 1797

It is not without the deepest regret, that I am compeled by a combination of imperious circumstances, to forego the honor of endeavouring by the exertion of my poor abilities, to justify the distinguished favor confered on me by you in the appointment of Agent to defend the United States against the British debts, under a law of the late congress, in relation to the sixth Article of the British Treaty.—It would be irrelevant, perhaps impertinent in me, to take up a moment of your time, so incessantly occupied in considerations of real importance, with my reasons for declining the unsolicited honor you intended me:—Suffice it to say that at this particular period I could not, without a certain loss, which my situation & standing in life could not well afford,—nor without instantly abandoning the causes of a numerous circle of clients who depend on my immediate exertions at the ensuing Courts which are at hand,—accept of the appointment.—
I am well aware Sir that a refusal in this instance to obey through you the call of my country, may place me in an unfavorable point of view; but whilst I deplore the necessity which compels me to this conclusion, I have the consolation to believe that you will thereby have it in your power to appoint a person better qualified than myself, to do justice to the United States in a post of such extensive importance.—I have transmitted to the Secretary of State my resignation, but I could not resist perhaps the only opportunity I shall have of begging you to accept of my entire gratitude & thanks for your unmerited partiality, & of assuring you with what veneration & respect
I have the honor to / Subscribe myself / Your obliged Hble Sert
Charles Hall